Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered August 18, 1982, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant was indicted by an Albany County Grand Jury and charged with four counts of second degree burglary. He pleaded *982guilty to one count of second degree burglary in full satisfaction of the indictment and was sentenced, as a second felony offender, to an indeterminate prison term of 1 to 4 years. Defendant now appeals, contending that the second felony offender statute (Penal Law, § 70.06) is unconstitutional.
Since defendant did not raise his constitutional challenge before the trial court, but raises it for the first time on appeal, the issue has been waived (see People v Drummond, 40 NY2d 990, 993, cert den sub nom. New York v Luis J., 431 US 908; People v Green, 75 AD2d 625, 626). Moreover, since defendant’s contention has been repeatedly rejected (see, e.g., People v Butler, 92 AD2d 1071; People v Butler, 46 AD2d 422; People v Brown, 46 AD2d 255), we see no reason to address this issue as an exercise of discretion in the interest of justice.
Judgment affirmed. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.